Title: To John Adams from Dr. Joseph Hamilton, 15 October 1799
From: Hamilton, Dr. Joseph
To: Adams, John



Sr.
Hudson Octr. 15 1799

As the Enclosed Pamphlet was Written Chiefly with a Design to be lodged in the Hands of the Officers of the Army, and Navy of the United States, I thought it my Duty to Present one of the Copy’s to Your Excellency Which I beg you would Accept of—for, if it should Gain your approbation, I Flatter Myself it will be more abundantly Servicable to the World—and Suffer me farther—to Subscribe / Myself (with the Higest Esteem, / & Respect, Your most obedient / & Very humble Servant—

Joseph Hamilton